Exhibit 10.1(a)

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”), dated as of             , 2009, by and
among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Company”), the
U.S. Subsidiaries of the Company listed on the signature pages hereto (together
with the Company, the “U.S. Borrowers”), the Canadian Subsidiaries of the
Company listed on the signature pages hereto (the “Canadian Borrowers” and
together with the U.S. Borrowers, the “Borrowers”), the Lenders party to the
Loan and Security Agreement referenced below (the “Lenders”) and BANK OF
AMERICA, N.A., as Agent (the “Agent”) for the Lenders.

STATEMENT OF PURPOSE

The Borrowers, the Lenders and the Agent are parties to that certain Loan and
Security Agreement dated as of March 10, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

The Borrowers have requested that the Agent and the Lenders amend the definition
of “Maturity Date” contained in Section 1.1 of the Loan Agreement.

The Agent and the Lenders are willing to amend such provision, subject to the
terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1 Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Loan Agreement.

SECTION 2 Amendment. Subject to and in accordance with the terms and conditions
set forth herein, and effective on and after the Effective Date (as defined
below), the second sentence of the definition of “Maturity Date” contained in
Section 1.1 of the Loan Agreement is hereby amended and replaced as follows:

For purposes of this definition, the Agent and the Required Lenders shall deem
the Existing Notes to be adequately reserved if the Company shall have complied
with the following (individually or through a combination of the following),
from and after February 15, 2010 until the Existing Notes have been paid in
full: (a)(i) the Company shall have and maintain on deposit, in commercial
deposit accounts or securities accounts at the Agent located in the United
States (the “U.S. Control Accounts”), unrestricted cash in Dollars and/or U.S.
Cash Equivalents having a term expiry date or a maturity date prior to the
maturity date of the Existing Notes (the “U.S. Cash and Cash Equivalents”), in
an amount greater than or equal to the amount necessary to fully repay the
principal and interest of the Existing Notes as required pursuant to the
Existing Indenture (such amount, the “Refinancing Amount”) and (ii) each of such
U.S. Control Accounts shall be subject to a control agreement executed by the
Company, Bank of America (or one of its affiliates), as the depository bank,
custodian or securities intermediary, as applicable, and the Agent, in form and
substance acceptable to the Agent; provided that an immediate Event of Default
shall be deemed to have occurred if at any time prior to payment in full of the
Existing Notes, the amount of U.S. Cash and Cash Equivalents maintained in the
U.S. Control Accounts



--------------------------------------------------------------------------------

shall at any time be less than the Refinancing Amount or any of such U.S.
Control Accounts shall fail to be subject to a control agreement acceptable to
the Agent and/or (b) the Agent shall have established U.S. Reserves (in addition
to any other U.S. Reserves established pursuant to the terms of this Agreement)
in an amount greater than or equal to the Refinancing Amount.

SECTION 3 Waiver of Notices. Agent and the Lenders hereby waive any obligation
of the Borrowers to deliver any notice to Agent or any Lender that would
otherwise be required to be delivered pursuant to the Loan Documents in
connection with this Amendment.

SECTION 4 Effectiveness. This Amendment shall become effective on the date upon
which each of the following conditions is satisfied (such date, the “Effective
Date”):

(a) This Amendment. The Agent shall have received counterparts of this Amendment
duly executed by each of the Borrowers, the Agent and Lenders constituting
Required Lenders.

(b) Noteholder Consent/ Amendment. The Borrowers shall have obtained and
delivered to Agent any necessary consents, waivers or amendments from the Senior
Noteholders required under the Senior Note Indenture, the Intercreditor
Agreement or related instruments and documents.

(c) Compliance with Intercreditor Agreement. The Borrowers shall have complied
with all of the terms and conditions of the Intercreditor Agreement with respect
to the Amendment.

(d) Unrestricted Cash Amount. The Company shall have delivered evidence
acceptable to the Agent that the Company has deposited U.S. Cash and Cash
Equivalents in the U.S. Control Accounts in an amount not less than the
Refinancing Amount.

(e) Control Agreements. The Company shall have delivered to the Agent executed
control agreements in form and substance acceptable to the Agent with respect to
the U.S. Control Accounts.

(f) Other Documents. The Agent shall have received any other documents or
instruments reasonably requested by the Agent in connection with the execution
of this Amendment.

SECTION 5 Limited Effect. Except as expressly provided herein, the Loan
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document or a waiver of any Default or Event of
Default, (b) to prejudice any right or rights which the Agent or the Lenders may
now have or may have in the future under or in connection with the Loan
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated, supplemented or
modified from time to time, or (c) to be a commitment or any other undertaking
or expression of any willingness to engage in any further discussion with any
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Loan Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Agent, or any of them, under or
with respect to any such documents.

SECTION 6 Representations and Warranties. Each Borrower represents and warrants
that (a) it has the corporate power and authority to make, deliver and perform
this Amendment, (b) it has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this

 

- 2 -



--------------------------------------------------------------------------------

Amendment, (c) this Amendment has been duly executed and delivered on behalf of
such Borrower, (d) this Amendment constitutes a legal, valid and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
(e) each of the representations and warranties made by such Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof, except for
any representation and warranty made as of an earlier date, which representation
and warranty shall remain true and correct as of such earlier date; provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates and (f) no Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect hereto.

SECTION 7 Acknowledgement and Reaffirmation. By its execution hereof, each
Borrower hereby expressly (a) acknowledges and agrees to the terms and
conditions of this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Loan
Agreement and the other Loan Documents to which it is a party and
(c) acknowledges that its respective covenants, representations, warranties and
other obligations set forth in the Loan Agreement and the other Loan Documents
to which it is a party remain in full force and effect.

SECTION 8 Costs and Expenses. The Borrowers agree to pay in accordance with
Section 9.11 of the Loan Agreement all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities hereunder and thereunder.

SECTION 9 Execution in Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 10 Governing Law. The validity, interpretation and enforcement of this
Amendment shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

SECTION 11 Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 12 Successors and Assigns. This Amendment shall be binding on and inure
to the benefit of the parties and their respective heirs, beneficiaries,
successors and permitted assigns.

[Signature Pages Follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

U.S. BORROWERS:     LOUISIANA-PACIFIC CORPORATION       By:  

 

      Name:   Curt M. Stevens       Title:  

Executive Vice President, Administration,

and Chief Financial Officer

 

      GREENSTONE INDUSTRIES, INC.       By:  

 

      Name:   Mark G. Tobin       Title:   Treasurer       KETCHIKAN PULP
COMPANY       By:  

 

      Name:   Mark G. Tobin       Title:   Treasurer       LOUISIANA-PACIFIC
INTERNATIONAL, INC.       By:  

 

      Name:   Mark G. Tobin       Title:   Treasurer       LPS CORPORATION      
By:  

 

      Name:   Mark G. Tobin       Title:   Treasurer



--------------------------------------------------------------------------------

 

CANADIAN BORROWERS:    

0859769 B.C. UNLIMITED LIABILITY COMPANY

      By:  

 

      Name:   Mark G. Tobin       Title:   Vice President and Treasurer      
0859774 B.C. UNLIMITED LIABILITY COMPANY       By:  

 

      Name:   Mark G. Tobin       Title:   Vice President and Treasurer      
LOUISIANA-PACIFIC LIMITED PARTNERSHIP       By:   3047525 Nova Scotia Company,
its General Partner       By:  

 

      Name:   Mark G. Tobin       Title:   Vice President and Treasurer      
LOUISIANA-PACIFIC CANADA LTD.       By:  

 

      Name:   Mark G. Tobin       Title:   Treasurer       LOUISIANA-PACIFIC
(OSB) LTD.       By:  

 

      Name:   Mark G. Tobin       Title:   Treasurer



--------------------------------------------------------------------------------

LOUISIANA-PACIFIC CANADA PULP CO. By:  

 

Name:   Mark G. Tobin Title:   Treasurer LOUISIANA-PACIFIC CANADA SALES ULC By:
 

 

Name:   Mark G. Tobin Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

AGENT AND LENDERS:                                   BANK OF AMERICA, N.A., 
as Agent and Lender

 

By:  

 

Name:  

 

Title:  

 

ROYAL BANK OF CANADA, as Lender By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 